DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 12/08/2020.
Claims 1-18, 20, and 31-41 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-16, 20, 31, 36-37, and 39-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Basu Mallick et al. (US Patent Application Publication 2019/0200248; hereinafter Basu Mallick).
Regarding claims 1 and 14 Basu Mallick discloses a method of wireless communication by a user equipment (UE) (fig. 5) and an apparatus for wireless communication by a user equipment (UE) (fig. 3), the method comprising:
a memory (fig. 3, memory 310); and
at least one processor (fig. 3, processor 305) coupled to the memory and configured to:
determining whether to use a contention-free random access channel (RACH) procedure with a dedicated preamble or a contention-based RACH procedure for beam failure recovery with a base station based on receiving a RACH configuration from the base station for at least one of the contention-free RACH procedure with the dedicated preamble or the contention-based RACH procedure (paragraphs 0060, 0063, 0068-0069; wherein a beam failure is detected and a determination is made to transmit a beam failure recovery request (BFRR) using contention-free or contention based resources);
performing, based on detection of a failure of a serving beam through which the UE communicates with the base station, the determined one of the contention-free RACH procedure with the dedicated preamble or the contention-based RACH procedure for the beam failure recovery (paragraphs 0060, 0063, 0068-0069; wherein a beam failure is detected and a determination is made to transmit a beam failure recovery request (BFRR) using contention-free or contention based resources).
Regarding claims 2 and 15 Basu Mallick discloses the method of claim 1 and the apparatus of claim 14, further comprising: detecting the failure of the serving beam through which the UE communicates with the base station (paragraphs 0055, 0059-0060; detecting a failure in at least one beam of the active beam set).
Regarding claims 3 and 16 Basu Mallick discloses the method of claim 2 and the apparatus of claim 15, wherein the detecting the failure of the serving beam is based on a block error rate (BLER) associated with one or more transport blocks (TBs) received through the serving beam (paragraphs 0005, 0087; wherein beam failure detection comprises a BLER above a threshold).
Regarding claim 4 Basu Mallick discloses the method of claim 1, wherein the detection of the failure of the serving beam is based on the UE being timing unsynchronized with the base station when boundaries of at least one of symbols, slots, subframes, or any combination thereof are unaligned between the UE and the base station (paragraphs 0033, 0036, 0067; out-of-sync indication).
Regarding claim 5 Basu Mallick discloses the method of claim 1, wherein the detection of the failure of the serving beam is based on the UE being timing unsynchronized with the base station when a timing advance command is not received before expiration of an alignment timer (paragraphs 0092, 0133, 0139; timing alignment before expiration of an RLF timer).
Regarding claims 10 and 20 Basu Mallick discloses the method of claim 1 and the apparatus of claim 14, wherein, when the contention-free RACH procedure with the dedicated preamble is determined to be used for the beam failure recovery with the base station (paragraphs 0055, 0060, 0068), the performing the determined one of the 
Reply to Office Action of September 23, 2020 5sending the dedicated preamble to the base station (paragraphs 0068, 0069, 0111, 0113; UE sends a preamble in the contention-free RACH);
receiving a random access response from the base station based on the dedicated preamble, wherein the random access response indicates at least one of a timing advance, a cell radio network temporary identifier (C-RNTI), or an uplink grant (paragraphs 0112, 0114; the response comprises at least a UL grant, timing info, and ID info); and
acquiring timing synchronization based on at least the timing advance (paragraphs 0117, 0122; in-sync notification).
Regarding claim 11 Basu Mallick discloses the method of claim 10, further comprising: determining a candidate beam for communication with the base station, wherein the dedicated preamble is sent through the candidate beam (paragraphs 0055, 0061, 0066; candidate beams selected).
Regarding claim 12 Basu Mallick discloses the method of claim 1, further comprising: receiving, from the base station, a first set of parameters associated with the contention- based RACH procedure (paragraphs 0068-0069, 0104; identifying contention-based resources); and
receiving, from the base station, information associated with the beam failure recovery with the base station, wherein the information associated with the beam failure recovery with the base station comprises a second set of parameters associated with the contention-free RACH procedure with the dedicated preamble (paragraphs 0068-0069, 0104, 0110; the UE is provided with preambles for contention-free RACH).
Regarding claim 13 Basu Mallick discloses the method of claim 12, wherein the first set of parameters is received in at least one system information block (SIB), and the second set of parameters is received via radio resource control (RRC) signaling (paragraphs 0094, 0102, 0110; RRC signaling).
Regarding claims 31 and 39 Basu Mallick discloses a method of wireless communication by a base station providing a cell and an apparatus for wireless communication by a base station providing a cell, the method comprising:
a memory (fig. 4, memory 410); and
at least one processor (fig. 1, processor 405) coupled to the memory and configured to:
configuring a first set of parameters for beam failure recovery by a user equipment (UE), the first set of parameters being associated with one of a contention-free random access channel (RACH) procedure with a dedicated preamble or a contention-based RACH procedure (paragraphs 0068-0069, 0104, 0110; the base station configures the UE with preambles and resources for contention-free and contention-based RACH); and
transmitting at least the first set of parameters to enable the UE to determine whether to use the contention-free RACH procedure or the contention-based RACH procedure for the beam failure recovery (paragraphs 0068-0069, 0104, 0110; the UE determines which RACH to perform based on the configured and available resources).
Regarding claims 36 and 40 Basu Mallick discloses the method of claim 31 and the apparatus of claim 39, further comprising:
(paragraphs 0068, 0069, 0111, 0113; UE sends a preamble in the contention-free RACH).
Regarding claims 37 and 41 Basu Mallick discloses the method of claim 36 and the apparatus of claim 40, wherein when the contention-free RACH procedure is performed with the UE for the beam failure recovery, the performing, with the UE for the beam failure recovery, the one of the contention-based RACH procedure or the contention-free RACH procedure with the dedicated preamble comprises:
receiving the dedicated preamble from the UE through a candidate beam different from a serving beam (paragraphs 0068, 0069, 0111, 0113; UE sends a preamble in the contention-free RACH); and
AFDOCS/23303057.1Application No.: 16/275,009Docket No.: 030284.17068/181942sending a random access response to the UE based on the dedicated preamble, wherein the random access response indicates at least one of a timing advance, a cell radio network temporary identifier (C-RNTI), or an uplink grant (paragraphs 0112, 0114; the response comprises at least a UL grant, timing info, and ID info).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, 17-18, 32-35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick in view of Yu et al. (US Patent Application Publication 2019/0082335; hereinafter Yu).
Regarding claims 6 and 17 Basu Mallick discloses the method of claim 1 and the apparatus of claim 14. Basu Mallick fails to teach, but Yu in the same field of endeavor discloses wherein the determining whether to use the contention-free RACH procedure with the dedicated preamble or the contention-based RACH procedure for the beam failure recovery with the base station comprises: determining, based on the RACH configuration, whether a first set of resources allocated in association with the dedicated preamble at least partially overlaps with a second set of resources allocated in association with the contention-based RACH procedure; and determining whether to use the contention-free RACH procedure with the dedicated preamble or the contention-based (paragraphs 0041-0046; wherein the dedicated preamble resources can be a subset of RACH resources, thus at least partially overlapping). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Basu Mallick with the teachings of Yu, in order to ensure robustness (Yu: paragraph 0005).
Regarding claim 7 Basu Mallick discloses the method of claim 6. Basu Mallick fails to explicitly disclose, but Yu in the same field of endeavor discloses wherein at least one of the first set of resources or the second set of resources is associated with a RACH occasion, wherein the RACH occasion comprises a set of time and frequency resources for a RACH procedure (paragraphs 0041-0046; time/frequency resources for RACH). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Basu Mallick with the teachings of Yu, in order to ensure robustness (Yu: paragraph 0005).
Regarding claims 8 and 18 Basu Mallick discloses the method of claim 1 and the apparatus of claim 14. Basu Mallick fails to explicitly disclose, but Yu in the same field of endeavor discloses wherein the determining whether to use the contention-free RACH procedure with the dedicated preamble or the contention-based RACH procedure for the beam failure recovery with the base station comprises: determining, based on the RACH configuration, whether a first zeroCorrelationZoneConfig value associated with the dedicated preamble is equal to a second zeroCorrelationZoneConfig value associated with the contention-based RACH procedure; and determining whether to use the (paragraphs 0040-0047; zeroCorrelationZoneConfig as part of the normal PRACH resources FDM’ed or CDM’ed with BFRQ). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Basu Mallick with the teachings of Yu, in order to ensure robustness (Yu: paragraph 0005).
Regarding claim 9 Basu Mallick discloses the method of claim 8. Basu Mallick fails to explicitly disclose, but Yu in the same field of endeavor discloses wherein the determining whether to use the contention-free RACH procedure with the dedicated preamble or the contention-based RACH procedure for the beam failure recovery with the base station further comprises: determining, based on the RACH configuration, whether a first root sequence index associated with the dedicated preamble is equal to a second root sequence index associated with the contention-based RACH procedure; and determining whether to use the contention-free RACH procedure with the dedicated preamble or the contention-based RACH procedure for the beam failure recovery with the base station based on whether the first root sequence index is equal to the second root sequence index (paragraphs 0040-0047; root index values as part of the normal PRACH resources FDM’ed or CDM’ed with BFRQ). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Basu Mallick with the teachings of Yu, in order to ensure robustness (Yu: paragraph 0005).
Regarding claim 32 Basu Mallick discloses the method of claim 31. Basu Mallick fails to explicitly disclose, but Yu in the same field of endeavor discloses wherein a first set of resources allocated in association with the contention-based RACH procedure at least partially overlaps with a second set of resources allocated to the UE in association with the dedicated preamble to indicate the UE is to determine to use the contention-free RACH procedure with the dedicated preamble instead of the contention-based RACH procedure for the beam failure recovery (paragraphs 0041-0046; wherein the dedicated preamble resources can be a subset of RACH resources, thus at least partially overlapping). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Basu Mallick with the teachings of Yu, in order to ensure robustness (Yu: paragraph 0005).
Regarding claim 33 Basu Mallick discloses the method of claim 31. Basu Mallick fails to explicitly disclose, but Yu in the same field of endeavor discloses wherein a first set of resources allocated in association with the contention-based RACH procedure does not overlap with a second set of resources allocated to the UE in association with the dedicated preamble to indicate the UE is to determine to use the contention-based RACH procedure instead of the contention-free RACH procedure with the dedicated preamble for the beam failure recovery (paragraphs 0041-0046; wherein RACH resources and BFRQ resources can be sent separately, prompting contention-based RACH). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of (Yu: paragraph 0005).
Regarding claim 34 Basu Mallick discloses the method of claim 31. Basu Mallick fails to explicitly disclose, but Yu in the same field of endeavor discloses wherein a first zeroCorrelationZoneConfig value associated with the contention-based RACH procedure is equal to a second zeroCorrelationZoneConfig value associated with the contention-free RACH procedure to indicate the UE is to determine to use the contention-free RACH procedure with the dedicated preamble instead of the contention-based RACH procedure for the beam failure recovery (paragraphs 0040-0047; zeroCorrelationZoneConfig as part of the normal PRACH resources FDM’ed or CDM’ed with BFRQ). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Basu Mallick with the teachings of Yu, in order to ensure robustness (Yu: paragraph 0005).
Regarding claim 35 Basu Mallick discloses the method of claim 34. Basu Mallick fails to explicitly disclose, but Yu in the same field of endeavor discloses wherein a first root sequence index associated with the contention-based RACH procedure is equal to a second root sequence index associated with the contention-free RACH procedure to indicate the UE is to determine to use the contention-free RACH procedure with the dedicated preamble instead of the contention-based RACH procedure for the beam failure recovery (paragraphs 0040-0047; root index values as part of the normal PRACH resources FDM’ed or CDM’ed with BFRQ). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of (Yu: paragraph 0005).
Regarding claim 38 Basu Mallick discloses the method of claim 31. Basu Mallick fails to explicitly disclose, but Yu in the same field of endeavor discloses wherein at least one of: the contention-based RACH procedure is associated with a first set of resources and the dedicated preamble of the contention-free RACH procedure is associated with a second set of resources, and wherein the first set of resources and the second set of resources are frequency- division multiplexed, or the dedicated preamble is code-division multiplexed with one or more other preambles associated with the contention-based RACH procedure (paragraphs 0040-0047; root index values as part of the normal PRACH resources FDM’ed or CDM’ed with BFRQ). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Basu Mallick with the teachings of Yu, in order to ensure robustness (Yu: paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 20190150010 to Kwon at al. – disclosing a report type of a beam information report, wherein the beam information report includes beam indices of communications beams being reported, a reference beam quality measurement of one of the communications beams reported, and a report type field conveying the report type, and sending, by the UE to an access node, the beam information report.
US PGPUB 20200092785 to Yang et al. – which discloses beam failure recovery method and a terminal are provided.
US PGPUB 20190230545 to Liou et al. – disclosing beam failure reporting by a UE in dual connectivity.
US PGPUB 20190215706 to Tsai – disclosing beam failure recovery via RACH procedure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466